

115 HR 4310 IH: Allow State Sovereignty Upon Refugee Entry (ASSURE) Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4310IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. Perry (for himself, Mr. Brooks of Alabama, Mr. Duncan of South Carolina, Mr. Biggs, and Mr. Norman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 412(a)(2) of the Immigration and Nationality Act to require ratification of a plan
			 with respect to a refugee by the legislature of a State before the refugee
			 may be initially placed or resettled in the State, and for other purposes.
	
 1.Short titleThis Act may be cited as the Allow State Sovereignty Upon Refugee Entry (ASSURE) Act. 2.Limitations on programs for domestic resettlement of and assistance to refugeesSection 412(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1522(a)(2)) is amended by adding at the end the following:
			
 (E)Notwithstanding any other provision of law, including the preceding provisions of this paragraph, beginning on the date of the enactment of this subparagraph, the following limitations on programs for domestic resettlement of, and assistance to, refugees under this chapter shall apply:
					(i)
 (I)Before the initial placement or resettlement of a refugee in a State is made, and before any assistance under this chapter is provided to a refugee in a State, the Director shall submit a plan to the legislature of the State on the refugee.
 (II)The plan shall include the following information with respect to the refugee: (aa)All necessary and foreseen costs to the State for housing, providing benefits to, and education of, the refugee.
 (bb)All vaccination and health records of the refugee in the possession of the Director. (cc)All criminal history of the refugee.
 (dd)Any ties to a terrorist organization or organizations. (ee)Whether the refugee is affiliated with any of the groups listed as unindicted co-conspirators in the case of United States of America v. Holy Land Foundation for Relief and Development.
 (ff)All records of the refugee found in the Department of State’s Consular Lookout and Support System. (gg)All records of the refugee that result from the refugee interview conducted by United States Citizenship and Immigration Services.
 (III)A plan described in this clause may pertain to multiple refugees so long as the information described in subclause (II) is provided with respect to each refugee in the group.
 (IV)Before the initial placement or resettlement of a refugee in a State is made, and before any assistance under this chapter is provided to a refugee in a State, the plan required under this clause must be ratified by the State legislature and signed into law by the Governor of the State.
 (ii)No funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended for any position that assists in the resettlement of refugees to the United States, contracted by the Secretary of State or the Secretary of Health and Human Services.
 (iii)If a plan described in this clause is ratified by the State legislature and signed into law by the Governor of the State, the State may, at the option of the State, enter into contracts with public or private entities to carry out programs for domestic resettlement of, and assistance to, the refugee or refugees who are the subjects of the plan.
 (iv)The State shall receive reimbursement from the Federal Government for any expenses incurred under clause (iii)..
 3.Inclusion of immigration information in providing Identity History SummariesThe Attorney General and the Director of the Federal Bureau of Investigation shall ensure that the following information (to the extent obtainable by the Director) is included in every Identity History Summary provided by the Federal Bureau of Investigation:
 (1)Information on the immigration or citizenship status of the subject of the Identity History Summary.
 (2)Any violation of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) that has been adjudicated with respect to such subject.
			